Case 3:10-cr-00032-NKM Document 596 Filed 10/08/20 Page 1 of 2 Pageid#: 2711



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION


 UNITED STATES OF AMERICA,                           CASE NO. 3:10-cr-00032-1
                                   Respondent,
 v.                                                  MEMORANDUM OPINION

 RODNEY WAYNE BARNES,
                                   Petitioner.       JUDGE NORMAN K. MOON



       This Court previously denied Petitioner’s original motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255. (Dkt. 431). Petitioner filed a motion for reconsideration

(Dkt. 438), which was denied. (Dkt. 447). This Court’s denial of Petitioner’s Section 2255

motion was affirmed on appeal. (Dkt. 455). Petitioner then filed another motion for

reconsideration of this Court’s ruling, after it had been affirmed on appeal. (Dkt. 461). The Court

denied Petitioner’s motion because this Court had no jurisdiction to reconsider the original 2255

motion and because Petitioner had not made the requisite showing to warrant a certificate of

appealability. (Dkt. 509). Petitioner then filed yet another motion to reconsider, raising the same

argument. (Dkt. 511). This was subsequently denied (Dkt. 515) after the Court determined that

the Rule 60(b) motion attacked the substance of the federal court’s resolution and therefore

should be treated as a successive habeas petition.

        “[A] Rule 60(b) motion in a habeas proceeding that attacks the substance of the federal

court’s resolution of a claim on the merits is not a true Rule 60(b) motion, but rather a successive

habeas petition.” United States v. McRae, 793 F.3d 392, 397 (4th Cir. 2015) (citation omitted).

This Court previously “considered, and dismissed, [Petitioner’s] claim that counsel’s advocacy

was deficient with regard to the drug weight calculation,” and so this is a successive habeas
Case 3:10-cr-00032-NKM Document 596 Filed 10/08/20 Page 2 of 2 Pageid#: 2712



petition. (Dkt. 509, 515). But “[a] successive habeas petition may not be filed in district court

without preauthorization from a court of appeals under § 2244(b)(3)(A).” McRae, 793 F.3d at

397. Petitioner’s motion for reconsideration (Dkt. 560), will be dismissed without prejudice as

successive. Because Petitioner still has not made the requisite substantial showing of denial of a

constitutional right as required by 28 U.S.C. § 2253(c), a certificate of appealability will be

denied.

          The Clerk of the Court is directed to send a certified copy of this memorandum opinion

and the accompanying order to the parties and strike this action from the active docket of this

Court.
                       8th
          Entered this _____ day of October, 2020.
